AGREEMENT FOR AT-WILL EMPLOYMENT

WITH ASSIGNMENT OF INVENTIONS

 

 

THIS AGREEMENT FOR AT-WILL EMPLOYMENT WITH ASSIGNMENT OF INVENTIONS (this
“Agreement”) is entered to be effective as of the 13th day of March, 2012, (the
“Effective Date”) by 3DIcon Corporation, an Oklahoma Corporation (the “Company”)
and Mark Willner (the “Employee” or “Willner”)).

 

WHEREAS, the Company and the Employee desire to enter into a written employment
agreement to define the terms of their employment relationship; and

 

WHEREAS, as a condition of employment the Employee is willing to accept, be
bound by, and faithfully comply with the terms, conditions and certain
restrictive covenants set forth herein.

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter contained, the Company and the Employee hereby agree as follows:

 

1.                  Representations and Warranties. Employee represents and
warrants to the Company that he is not subject to any written or verbal
non-solicitation, noncompetition agreement, confidentiality, nonuse or
nondisclosure agreement which will have any effect on Employee’s employment with
the Company and that he has not brought to the Company any trade secrets,
confidential business information, documents, or other personal property of a
prior employer.

 

2.                  Employment; Duties. Effective on the Effective Date, the
Company hereby employs Employee as the Chief Executive Officer (“CEO”), and
Employee hereby accepts such employment on the terms and conditions in this
Agreement. Unless otherwise directed by the Company’s Board of Directors, and
subject to modification or reassignment as determined in the sole discretion and
judgment of the Board of Directors, the Employee shall report directly to and be
supervised by the Board of Directors, and perform the duties and
responsibilities normally incident to such a position.

 

Employee agrees to perform the Employee’s duties to the best of the Employee’s
abilities and to the satisfaction of the Company. Employee shall serve the
Company with loyalty and without any conflicts of interest and shall not enter
the employ of or serve as a contractor or consultant to, or in any way perform
any services, with or without compensation, to any other person, business, or
organization that directly competes with the Company (as defined in Section 7)
without the prior written consent of the Board of Directors of the Company.

 

3. Compensation. As compensation for the services to be rendered by the Employee
to the Company pursuant to this Agreement, the Employee shall, during the term
as defined below, be paid the following compensation and other benefits:

 

(a)Base Pay. The Company shall pay the Employee, or such designee, in a manner
as the Employee instructs, an annual base pay of One Hundred Eighty Thousand and
no/100 DOLLARS ($__180,000.00), earned on a bi-weekly basis, payable in advance,
pursuant to the Company’s normal payroll process in twenty-four equal
installments payable on the 15th and 30th of each month of _Seven Thousand Five
Hundred and no/100 DOLLARS ($__7,500.00____). The base pay is calculated on a
two week per month effort by Employee. Additional hours and rate of compensation
must be approved in advance by the Board of Directors, or its designee, to be
enforceable. The base pay shall be reviewed not less than annually by the Board
of Directors. The first and final week of pay shall be prorated based on the
number of days actually worked.

 



 

 

 

 

(b)Stock Options. During the first year of employment with the Company, the
Employee shall have the opportunity to earn options to purchase up to eight
million shares of the common stock of the Company, subject to the terms and
conditions in the Company’s 2011 Equity Incentive Plan, in the following manner:

 

2 million options will be granted upon the signing of this agreement, and 6
million options may be granted during the term of this agreement, as determined
by the board of directors of the company based fifty (50) percent on whether the
Employee remains in the employ of the Company and fifty (50) percent on the
achievement of quarterly business objectives as mutually agreed in writing
before the start of each quarter, as follows:

 

Two (2) million options will be available to be granted at the end of the
second, third and fourth quarters during the year following the signing of this
agreement based on the following:

One (1) million options if the Employee is still employed by the company; and

One (1) million options on achievement of the quarterly business objectives and
in the event that the quarterly business objectives have not been achieved,
based on a subjective evaluation by the board of directors.

 

(c)Bonus Pay. The Employee also may earn bonus pay at the Company’s discretion.
If the Employee’s employment is terminated by either party before the bonus
becomes earned, due, and payable, the Employee shall not be entitled to the
bonus.

 

(d) Increases. Increases in the Base Pay and Bonus are not automatic, but are
based upon the Employee’s performance, the Company’s financial condition and the
discretion of the Board of Directors of the Company.

 

(e) Withholdings. All compensation payments to the Employee shall be made in the
form requested by Employee, provided, however, that such payments do not violate
any federal or state statutes regarding such compensation.

 

4. Expenses. The Employee shall be responsible for complying with the Company’s
expense reimbursement, credit card use and motor vehicle policies.

 

5. Non-Disclosure of Confidential Information.

 

(a)The Employee acknowledges that, as a result of the Employee’s employment by
the Company, the Employee will be making use of, acquiring, and/or adding to the
Company’s and its affiliates’ Confidential Information (as defined below).
Except as required in the performance of Employee’s duties under this Agreement
or except in those instances in which the Employee obtains the advance written
approval of the Board of Directors of the Company, the Employee will not use or
disclose to third parties, directly or indirectly, any Confidential Information,
either during the Employee’s employment or following termination.
Notwithstanding the foregoing, the Employee will be permitted to disclose any
Confidential Information to the extent required by validly issued legal process
or court order; provided, that not less than ten days before such disclosure is
made, Employee shall notify Company in writing of the demand for disclosure and
attach a copy of the demand to such notice.

 



2

 

 

 

(b)For purposes of this Agreement, “Confidential Information” means information,
regardless of the medium in which it is stored, including without limitation,
any business plan, financial records, contracts, customer and vendor lists,
compilations, programs, devices, methods, techniques, processes, technologies,
hardware, software, algorithms, data, intellectual property, ideas, disclosures,
inventions, improvements, enhancements, or derivatives thereof (whether
patentable or patented, copyrightable or copyrighted, registrable as a trade
name or registered as such), licenses, formulae, patterns, data, trade secrets,
know-how, reports, notes, summaries, designs, cost estimates, unpublished patent
applications, schema, samples, analyses, calculations, operations and other
information, regardless of how generated or communicated, that:

(i)derives independent economic value, actual or potential, in part from not
being generally known to, and not being readily ascertainable by proper means,
by other persons who can obtain economic value from its disclosure or use; or

(ii)is the subject of a contractual obligation of the Company to maintain its
secrecy; or

(iii)is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy; or

(iv)is wholly or partly owned by, or is licensed to, or by, the Company or its
affiliates; or

(v)is confidential, proprietary or competitively sensitive.

 

(c)Without limiting the foregoing, the types and categories of information that
the Company considers to be its Confidential Information include without
limitation the following information that Employee knows or has reason to know
that the Company or its affiliates intends or expects the secrecy of such
information to be maintained, and as to which the Company or its affiliates has
made reasonable efforts to maintain secrecy, including:

(i)non-public information concerning or resulting from research and development
work performed, sponsored or acquired by the Company or its affiliates;

(ii)non-public information concerning the management, financial condition,
financial operations, charter activities, marketing activities, sales and
marketing strategies, customer information, channels of distribution, pricing
policies and strategies and business plans of Company and its affiliates; and,

(iii)non-public information acquired or compiled by the Company or its
affiliates concerning actual or potential customers and competitors.

 

(d)As used herein, “Confidential Information” does not include any information
that:

(i)is already (or otherwise becomes) publicly known, not as a result of any
improper action or inaction of the Employee;

(ii)is approved for release by written authorization of the Company; or

(iii)is required to be disclosed by law or regulation; provided that disclosure
is made to the Company as required above.

 



3

 

 

 

(e)The Company may also advise the Employee from time to time as to, and the
Employee agrees to abide by, restrictions upon the use or disclosure of
specified information that has been licensed or otherwise disclosed to the
Company by third parties pursuant to license or confidential disclosure
agreements that contain restrictions upon the use or disclosure of such
information.

 

6.Property of the Company/Assignment of Inventions.

 

(a)All Confidential Information, “Inventions” (as defined below), documents,
encoded media, and other tangible items provided to the Employee by the Company
or its affiliates, or prepared, generated, created, designed or conceptualized
by the Employee in the performance of the Employee’s duties under this Agreement
are and shall remain the property of the Company or its affiliates. Upon
termination of the Employee’s employment with the Company, the Employee will
promptly deliver to the Company all such Confidential Information, documents,
media and other items in his possession, including all complete or partial
copies, recordings, abstracts, cds, dvds, notes or reproductions of any kind
made from or about such documents, media, items or information contained
therein, regardless of how the same may be stored. Such delivery to the Company
shall include all notebooks or other collections or compilations journaling or
memorializing intellectual property generation or development, maintained by the
Employee at any time during the Employee’s employment under this Agreement.

 

(b)The following are owned solely by, and are the property of, the Company and,
whether now existing or later created, are hereby unconditionally and
irrevocably assigned by the Employee to the Company: All intellectual property,
ideas or inventions made by the Employee and all improvements, enhancements or
derivatives of the intellectual property, ideas or inventions of others (whether
patentable or patented, copyrightable or copyrighted, registrable as a trade
name or registered as such) developed, prepared, generated, created, designed or
conceptualized by the Employee in the field of upconversion-based volumetric
displays during his employment under this Agreement or at any time during the
two (2) years following the termination, for any reason by either party, of the
employment under this Agreement (collectively, “Invention(s)”).

 

(c)The Employee agrees, without further compensation, to sign such additional
instruments as the Company may from time to time request to provide further
evidence of the Employee’s assignment to the Company of any right, title, claim
or interest the Employee may have or claim in any Invention or any of the
Company’s intellectual or proprietary property or any intellectual property
referenced in Section 7.

 

(d)The Employee shall disclose promptly to the Company's President all such
Inventions, and the Employee shall keep accurate and complete written records of
work performed in connection with each Invention and Confidential Information
referred to in Section 7 made by the Employee alone or with others, which
records shall be the exclusive property of the Company.

 

4

 



7. Non-solicitation of Company Customers/Covenants Against Competition.

 

(a)The Employee acknowledges the services he is to render to the Company
following the execution of this Agreement are of a special or unusual character
with a unique value to the Company the loss of which the parties agree cannot
adequately be compensated by damages in an action at law. In view of the
Confidential Information known or to be obtained by, or disclosed to the
Employee, as set forth above, the special training Employee will receive from
Company, and as a material inducement to the Company to enter into this
Agreement and pay the Employee the compensation stated in Section 3, the
Employee covenants and agrees that during the Covenant Period, as defined below,
the Employee will not, except as otherwise authorized by this Agreement,
directly or indirectly, own, manage, engage in, operate, control, work for,
consult with, render services for, solicit, do business with, maintain any
interest in (proprietary, financial or otherwise) or participate in the
ownership, management, operation or control of, any business, whether in
corporate, proprietorship or partnership form or otherwise, that is performing
research, development, analysis, product development or otherwise is engaged,
directly or indirectly, in the field or business of upconversion-based
volumetric displays. This restriction applies regardless of geographic location,
it being acknowledged by the parties that Company’s clients and competitors are
not confined to a particular geographic area.

 

(b)As used herein, the “Covenant Period” shall mean the period beginning on the
Commencement Date and terminating two (2) years following the termination of
Employee’s employment. During the Covenant Period, the Employee shall not:

(i)directly or indirectly cause, solicit, induce or encourage any employees of
the Company to leave such employment or hire, employ or otherwise engage any
such individual; or

(ii)directly or indirectly cause, solicit, induce or encourage any actual or
prospective customer of the Company or any other person or entity who has a
material business relationship with the Company, to terminate or modify any such
actual or prospective relationship; or

(iii)directly or indirectly solicit the sale of, or sell, goods, services or a
combination of goods and services to the established customers of the Company;
or

(iv)own, consult or in any way be involved in a business or venture that is
performing research, development, analysis, product development or otherwise is
engaged, directly or indirectly, in the field or business of upconversion-based
volumetric displays.

 

(c)As used in this Agreement, an “established customer” includes but is not
limited to a person or entity, which has been a customer of the Company at any
time within the immediately preceding twenty-four (24) month period preceding
the date of solicitation.

 

(d)The Employee acknowledges that Company has made substantial investments to
develop its business interests and goodwill, and to provide special training to
the Employee for the performance of the Employee’s duties under this Agreement.
The Employee agrees that the limitations as to time, geographical area, and
scope of activity to be restrained contained in this Section 8 are reasonable
and are not greater than necessary to protect the goodwill or other business
interests of Company.

 

5

 



8. Indemnification.  The Company agrees to indemnify, defend and hold harmless
Employee, to the extent permitted by law, from and against the entirety of all
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, amounts paid in settlement, liabilities (of any
kind whatsoever, whether due or to become due, including liability for taxes),
obligations, taxes (of whatsoever, including any interest, penalty or addition
thereof, whether disputed or not), liens, losses, expenses, damages and fees,
including court costs and reasonable attorneys’ fees and expenses, that Employee
may suffer resulting from, arising out of, relating to, in the nature of, or
caused by any event or occurrence (including any omission) related to the fact
that the Employee is or was a consultant, officer or director of the Company, or
is or was serving at the written request of the Company as a director, officer,
employee, or agent of another corporation or of a partnership, joint venture,
trust or other enterprise,  provided that Employee was sued in a legal action or
was subpoenaed to testify as a witness and except in the case that a court has
issued a final judgment to the effect the damages  were caused by Employee’s
fraud, gross negligence, misrepresentation, violation of law, or willful
misconduct.

Once Employee is sued or subpoenaed, in an action for which this indemnification
provision applies, the Company shall advance Expenses to Employee within 30 days
of such request (an “Expense Advance”); provided, however, that such Expenses
shall be advanced only upon delivery to the Company of an undertaking by or on
behalf of Employee to repay such amount if it is ultimately determined that
Employee is not entitled to be indemnified by the Company; and provided further,
that the Company shall make such advances only to the extent permitted by law.

 

 

9. Term, Termination and Effects of Termination. This Agreement shall continue
for one (1) year unless sooner terminated at any time, upon sixty (60) days
written notice, for any reason, or for no reason at all, by either the Company
or the Employee. In the event that Company either fails to pay the Employee as
defined in Section 3 or does not maintain a directors and officers insurance
policy with coverage (amount and scope) equal to or better than the policy that
was in place as of the date of this agreement, Employee may at his sole
discretion terminate this agreement immediately. In the event that Employee
fails to perform any obligation due to Company hereunder and Employee fails to
cure such breach within ten days following written notice from Company of such
failure, Company may terminate this Agreement immediately. In the event this
Agreement shall not have been terminated by each anniversary of the execution
hereof, it shall be automatically renewed for another year, subject to the same
termination rights as are set forth in the first sentence of this Section.
Subject to offsets for amounts, if any, due to the Company from the Employee,
upon the termination, by the Employee or the Company, voluntarily or
involuntarily, the Company shall, on the next regular Company payday, pay to the
Employee all base pay, bonus, as set forth above, and benefits that have been
earned and are due as of the date of termination.

 

10. Waiver. A party’s failure to insist on compliance or enforcement of any
provision of this Agreement shall not affect the validity or enforceability or
constitute a waiver of future enforcement of that provision or of any other
provision of this Agreement by that party.

 

11. Governing Law. This Agreement shall in all respects be subject to, and
governed by, the laws of the State of Oklahoma, without regard to conflict of
laws principles. The venue for any legal action commenced to resolve any
disputes of any type or nature between the parties, including an action to
enforce or interpret this Agreement, shall lie only in Tulsa County, Oklahoma.
Each party further submits to the exercise of personal jurisdiction over said
party by the state and federal courts sitting in Tulsa County, Oklahoma.

 

6

 



12. Remedies and Costs. In addition to any remedies that may be available at law
or in equity as a result of a breach of this Agreement, in the event of a breach
or threatened breach by the Employee of any of the covenants in Sections 6, 7 or
8, the Company shall have the right to seek monetary damages and equitable
relief, including, without limitation, specific performance by means of an
injunction against the Employee to prevent or restrain any such breach. Employee
acknowledges and agrees that any such breach or threatened breach of any of the
covenants in Sections 6, 7 or 8 will cause irreparable injury to the Company and
that monetary damages will not provide an adequate remedy to the Company. In any
legal action between the parties for the enforecement of this Agreement, the
prevailing party therein shall recover all costs, expenses and reasonable
attorney's fees.

 

13. Severability. If for any reason any Section, term or provision of this
Agreement is held to be invalid or unenforceable for any reason, such provision
shall be reformed to render it enforceable to the maximum extent permitted by
law or, if not subject to or capable of judicial reformation, shall be severable
from the remainder of the Agreement and shall not affect any other provision
hereof, and the remainder of this Agreement shall be construed and enforced to
remain in full force and effect. In the event that any provision of Section 8
relating to the reasonableness of the restrictions against disclosure of
confidential information, competition, or interference with business relations
shall be declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems reasonable and enforceable, the time period
and/or areas of restriction and/or related aspects deemed reasonable and
enforceable by the court shall become and thereafter be the maximum restriction
in such regard, and the restriction shall remain enforceable to the fullest
extent deemed reasonable by such court.

 

14. Notice. Any and all notices and other communications required or permitted
herein shall be in writing and deemed delivered if delivered personally, or sent
by recognized overnight courier or registered or certified mail to the Company
at its principal place of business, or to the Employee at the address
hereinafter set forth following the Employee’s signature, or at such other
address or addresses as either party may hereafter designate in writing to the
other, except that such notice of change of address will only be effective upon
receipt.

 

15. Entire Agreement. This Agreement contains the entire agreement and
understanding by and between Employee and the Company with respect to the
employment of Employee with the Company, and no prior representations, promises,
agreements, or understandings, written or oral, with respect to such employment
not expressly set forth in this Agreement shall be of any force or effect.

 

16. Amendments. This Agreement may only be amended by a writing, which expressly
states that it is an amendment to this Agreement and which is signed by an
officer of the Company and Employee. It may not be amended verbally or by a
course of conduct.

 

17. Assignment. This Agreement may not be assigned by the Employee without the
prior written consent of the Company.

 

7

 





 

IN WITNESS WHEREOF, the Company and the Employee have duly executed this
Agreement to be effective as of the day and year first above written.

 

      COMPANY:       3DICON CORPORATION           By: /s/ Sidney A.
Aroesty                              Name: Sidney A.
Aroesty                               Title: Chief Executive
Officer                                    Address: 6804 S. Canton, Suite 150  
          Tulsa, OK 74136 - 3416       EMPLOYEE:           NAME       /s/ Mark
Willner                                                Mark Willner      
Address: 5757 Central Avenue, Suite 80                     Boulder, CO 80301    

 



 

 



8

 

